617 So. 2d 909 (1993)
Ann O. CINQUEMANO
v.
Steven UNDERWOOD, et al.
No. 93-C-0705.
Supreme Court of Louisiana.
May 7, 1993.
Denied.
CALOGERO, C.J., and LEMMON, J., concur. The issue of the applicability of the exclusion was a single issue, not dispositive of the case and arguably not appropriate for summary judgment. While the decision of the court of appeal on that issue is the law of the case in that court, relator may reraise the issue in this Court on direct review after trial on the merits, if the judgment is adverse. Furthermore, the only holding of the court of appeal was that the exclusion did not apply. The discussion of the compulsory liability insurance law and of the amount of coverage upon application of that law was pure dicta.
HALL, J., not on panel.